            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION
RICHARD ALLAN SMITH                                          PLAINTIFF

v.                      No. 3:19 -cv-143 -DPM-PSH

MARTY BOYD, Sheriff,
Craighead County Detention Center;
T. RAYMOND, Assistant Jail Administrator,
Craighead County Detention Center;
STERLING, Officer, Craighead County
Detention Center; KEITH HARRELL,
Supervisor/Administrator, Craighead
County Detention Center; RAIN, Officer,
Craighead County Detention Center;
POTTER, Officer, Craighead County
Detention Center; and KEITH BOWERS,
Officer, Craighead County Detention Center                 DEFENDANTS

                                ORDER
      Unopposed partial recommendation, NQ 9, adopted. FED. R. Civ.
P. 72(b) (1983 addition to advisory committee notes). Smith's claims
against Sterling, Potter, and Rain are dismissed without prejudice for
failure to state a claim.
      So Ordered.

                                 D.P. Marshall Jr.
                                 United States District Judge

                                      iLk'          L)J9
